Todd, Justice.
The state appeals from an order rescinding a revocation of defendant’s driver’s license under the implied-consent statute. Defendant was arrested and charged with driving while under the influence of an alcoholic beverage in violation of Minn. St. 1971, § 169.121, subd. 1(a). He pled not guilty. He subsequently pled guilty to violation of § 169.121, subd. 1(d), a violation which constituted a petty misdemeanor.1 The lower court, relying on our decision in State, Department of Highways, v. Schlief, 289 Minn. 461, 185 N. W. 2d 274 (1971), rescinded the revocation proceedings subsequently instituted under Minn. St. 169.123 because of defendant’s refusal of chemical testing at the time of his arrest.
The instant case is controlled by our decision in State, Department of Public Safety, v. Mulvihill, 303 Minn. 361, 227 N. W. 2d 813 (1975). Accordingly, we reverse and remand with instructions to enter an order sustaining the revocation order of the state.
Reversed.

 See, In re Driver’s License of LeClaire v. Hoaglund, 296 Minn. 85, 208 N. W. 2d 90 (1973).